Campbell, J.
Delators asked for a mandamus to compel the respondent to pay two town orders, which were signed by the town clerk and supervisor and made payable to William Beimann, the clerk, and endorsed by him to relators. *220The respondent’s answer shows that the orders were fraudulently issued without consideration, and without any allowance by the proper authorities. No issue was made in the case beyond the petition and return and there is nothing in the case to overcome the answer. •
This being so, the relators’ case is completely met, and théy are not entitled to relief.
Mandamus must be denied with costs.
The other Justices concurred.